sr - greene ever se bi department of the treasury internal_revenue_service washington d c xempt and government entities division may uniform issue list tep rat legend taxpayer a company b plan c financial_institution d account e financial_institution f amount dear this letter is in response to a request for a letter_ruling dated date as modified and supplemented by additional correspondence dated march and april and in which you request a waiver of the 60-day rollover requirement contained in sec_402 of the internal_revenue_code code regarding the distribution of amount from plan c the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a age at the time of distribution of amount from plan c asserts that her failure to accomplish a rollover within the 60-day period prescribed by sec_402 was due to a failure by financial_institution f to follow her written instructions that amount be deposited into an individual_retirement_account ira taxpayer a further represents that amount has not been used for any purpose taxpayer a participated in plan c a cash_or_deferred_arrangement under sec_401 and sec_401 of the code maintained by company b funds in plan c were held by financial_institution d taxpayer a represents that on or around date she and her spouse attempted to open an ira with financial_institution f using the internet not familiar with on-line financial management taxpayer a relied on her husband to establish the ira her husband added his name to the account because he expected to manage it and this caused account e to be a non-ira account both taxpayer a and her husband assumed account e was an ira in late december taxpayer a separated from service and requested a distribution of her account balance in plan c she received a check for amount dated date on date taxpayer a went to financial_institution f to deposit amount into account e taxpayer a used a financial_institution f document marked ira deposit slip which she printed from financial_institution f’s website on the deposit slip she placed an x in the box marked rollover_contribution when identifying the account where amount was to be deposited taxpayer a entered the number for account e not aware it was a non-ira account taxpayer a assumed she had completed all of the required actions for rolling amount into an ira unfortunately the employee who processed the deposit of amount failed to confirm that account e was an ira even though taxpayer a used an ira deposit slip and indicated it was a rollover_contribution based on the above facts and representations you request that the internal_revenue_service service waive the 60-day rollover requirement contained in sec_402 of the code with respect to the distribution of amount sec_402 of the code provides that if any portion of the balance_to_the_credit of an employee in a qualified_trust is paid to the employee in an eligible_rollover_distribution and the distributee transfers any portion of the property received in such distribution to an eligible_retirement_plan and in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed then such distribution to the extent transferred shall not be includible in gross_income for the taxable_year in which paid sec_402 of the code states that such rollover must be accomplished within days following the day on which the distributee received the property an individual_retirement_account ira constitutes one form of eligible_retirement_plan sec_402 of the code provides in relevant part that the secretary may waive the 60-day requirement under sec_402 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_402 of the code sec_401 of the code provides the rules for governing direct transfers of eligible rollover distributions’ sec_1 a of the income_tax regulations question and answer-15 provides in relevant part that an eligible_rollover_distribution that is paid to an eligible_retirement_plan in a direct_rollover is a distribution and rollover and not a transfer of assets and liabilities revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 and sec_402 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and the documentation submitted by taxpayer a is consistent with her assertion that her failure to accomplish a timely rollover of amount was due to a failure by financial_institution f to follow her instructions that amount be deposited into an ira therefore pursuant to sec_402 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount from plan c taxpayer a is granted a period of days from the issuance of this letter_ruling to contribute amount into an eligible_retirement_plan provided all other requirements of sec_402 of the code except the 60-day requirement are met with respect to such contribution amount will be considered a rollover_contribution within the meaning of sec_402 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter_ruling has been sent to your authorized representative pursuant to a power_of_attorney on file in this office if you wish to inquire about this ruling please contact i d at - sincerely yours colbie a wxttey manager employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose notice cc
